                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


THE ESTATE OF LUCILLE ANN
WALAHOSKI, by and through,
THOMAS D. WALAHOSKI,                                                   4:20CV3026
SPECIAL ADMINISTRATOR for the
heirs and next-of-kin,

                        Plaintiff,                            ORDER TO SHOW CAUSE

        vs.

THE EVANGELICAL LUTHERAN
GOOD SAMARITAN SOCIETY f/k/a
GOOD SAMARITAN SOCIETY -
WOOD RIVER,

                        Defendant.



       On March 4, 2020, the Office of the Clerk sent a letter (Filing No. 3) to attorney Joseph
Brent Jones directing him to register for admission to practice in this court and to register for the
Case Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the
District of Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of April 6, 2020,
the above attorney has not complied with the Clerk’s letter. Accordingly,


       IT IS ORDERED: On or before April 21, 2020, Joseph Brent Jones shall either comply
with the requests set forth in the letter from the Clerk of the Court or show cause by written
affidavit why he cannot comply with the rules of the Court. Failure to comply with this order will
result in being removed as counsel of record.


       Dated this 6th day of April, 2020.
                                                      BY THE COURT:


                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge
